 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDRomac Containers,Inc.andRenee Zubik,Petitionerand Textile Workers Union of America,AFL-CIOand its Local Union No.1806.Case 8-UD-41May 3, 1971DECISION ON REVIEW AND ORDERDIRECTING REGIONAL DIRECTOR TO OPENAND COUNT CHALLENGED BALLOTSBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSPursuant to a letter directing an election issued bythe Acting Regional Director for Region 8 of the Na-tional Labor Relations Board on August 14, 1970, anelection by secret ballot was conducted in the above-entitled proceeding on August 28, 1970, under the di-rection and supervision of the Regional Director. Uponthe conclusion of the election, a tally of ballots wasfurnished the parties in accordance with the Board'sRules and Regulations.The tally of ballots showed that there were approxi-mately 95 eligible voters and 71 cast ballots, of which30 were cast in favor of withdrawing the authority ofthe Union to require, under its agreement with theEmployer, that membership in the Union be a condi-tion of employment. Twenty-five were cast against theproposition and 16 ballots were challenged.The Employer, Union, and Petitioner each filedtimely objections to the conduct of the election. TheEmployer's and Petitioner's objections related in partto the number of eligible voters which, if changed sub-stantially from the number on the tally, would makethe challenged ballots sufficient to affect the results ofthe election.On November 4, 1970, the Regional Director issuedand served on the parties his Decision, Order, andCertification of Results of Election, in which he over-ruled all objections except those by the Employer andPetitioner relating to the number of eligible voters.With respect to the 16 challenged ballots, he found that14 voters were ineligible as temporary summer studentsand therefore should be excluded from the number ofeligible voters, and that the remaining 2 voters wereeligible but their ballots could not affect the results ofthe election.On the basis of his rulings, the Regional Directorfound that there were 65 eligible voters and that 57 ofthem cast ballots, of which 30 were cast in favor of theproposition on the ballot and 25 were cast against. Thetwo challenged ballots cast by eligible voters were notopened.Because the majority of thoseeligible to votedid notcast their ballots in favor of the proposition on theballot, the Regional Director in effect certified that theUnion's authority to make a union-security agreement190 NLRB No. 47had not been rescinded.' Thereafter, the Employer fileda timely Request for Review, with supporting brief, ofthe Regional Director's conclusion that the 14 summerstudents were ineligible voters.On February 10, 1971, the Board issued a telegraphicOrder granting the Employer's Request for Review. Byletter the Employer waived its right to file a furtherbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has considered the entire record in thecase with respect to the issues on review and makes thefollowing findings:The Employer contends in its brief that the summerstudents whom the Regional Director ruled ineligibleto vote were required to join the Union under the un-ion-security provisions of the current collective-bar-gaining agreement and were therefore within the bar-gaining unit and eligible to vote.The instant deauthorization election was conductedin a unit of all employees at the Employer's Cleveland,Ohio, plant, excluding office clerical employees, profes-sional employees, guards and supervisors. This is thesame unit for which the Union was certified as thecollective-bargaining representative on November 23,1969, and for which the parties shortly thereafter en-tered into a 3-year collective-bargaining agreement.This agreement contained a union-security clause thatrequired all employees hired by the Employer after 30days of employment to become and remain members oftheUnion, together with a provision for employercheckoff of union membership dues (including initia-tion fees) on written authorization of the employee.About June 29, 1970, the Union and Employeragreed that the union-security provisions of the collec-tive-bargaining agreement should become applicable tostudents working during the summer. Accordingly, theUnion, with the approval of the Employer, posted thefollowing notice on the plant bulletin board signed byunion and employer representatives;June 29, 1970FOR THE BENEFIT OF THE COLLEGESTUDENTS:There has been some discussion as to whether ornot you the college students that are working onlyduring the summer months will have to join theunion, the answer is yes. We have a Contract toabide by and that contract states we are a unionshop and after 30 days you are required to be a'The proviso to Section 8(a)(3) of the Act requires the vote of a majorityof the employeeseligible to votein a bargaining unit covered by a union-security agreement in order to rescind the authority of the collective-bar-gaining representative to make such an agreement. ROMAC CONTAINERS239member in order to remain an employee.Even thoyou will pay aninitiation fee this year,you will notbe required to pay again next summer,unless, youfail to take a withdrawal card from the union.Mr. Ridgeway has given me permission to quotehim in saying,That should the Company needhelp again next summer and if there are jobs avail-able in the plant that you qualify for, you can beassured your jobs will have first priority for thefollowing summer work.All he asks,that you givethem some consideration and write to him or Mr.James Schunck a few weeks before school lets outin order to confirm your job and as to whetherthese jobs will be available again for the summerof 1971.Upon leaving your employment to return toschool,you may obtain withdrawal cards from thesteward on your prospective shifts:Should you be one of the less fortunate ones thatwill not be able to resume work here at the RomacContainers,Inc. because of no openings for thesummer,your withdrawal cards will help you ifyou seek and obtain work with another firm thathas the Textile Workers Union of America in theCleveland area.Your withdrawal card will assureyou of being a member and another initiation feewill not be required in order to work in their shop.Most student employees joined.As of August 31, 1970,only two,hired before the end of July 1970,had not.The challenged employees are full-time employeesworking during their summer recesses from college ornurses' training.Two had been employed during thesummer of 1969. None have worked during the year forthe Employer.All received holiday pay and the samewage scale as permanent employees.All had left theirjobs with the Employer by September 25.The Regional Director found that while most of thestudent employees joined the Union,there was no evi-dence that the Union compelled them to, the union-security clause was,"at best,only loosely enforcedagainst students"and that,like other student summeremployees whom the Board finds ineligible to vote inrepresentationmatters,the challenged students wereineligible in this election.We agree with the Regional Director that the Boardgenerally excludes summer students from the appropri-ate unit because their work is temporary and that theyare therefore ineligible to vote in the usual case whenthe parties contest their status.However,such generali-zation is not applicable here.It is well settled that theunit for a deauthorization election must be coextensivewith the contractural unit.'While the unit as defined inthe instant contract does not specifically exclude orinclude summer students,it is clear that on or aboutJune 29,1970, they were in fact merged into the con-tractual unit.Thus,as noted above,the parties bar-gained and agreed that the union-security provisions ofthe contract would be applicable to summer students,the latter were advised that they were required to jointhe Union,'and all but two joined.Accordingly;we find, contrary to the Regional Di-rector,that the 14 summer students involved were eligi-ble to vote in the deauthorization election and we shallorder the Regional Director to open and count theirballots as well as the challenged ballots of Wanda Raff-erty and Linda Young,whom the Regional Directorfound were eligible to vote.We further find that therewere 79 employees eligible to vote in the election.ORDERIt is hereby ordered that,as part of his investigationto ascertain whether the employees wish to withdrawthe authority of their bargaining representative to re-quire,under its agreement with the Employer, thatmembership in the Union be a condition of employ-ment,the Regional Director for Region 8 shall,pursu-ant to the Board'sRules and Regulations, within 10days from the date of this Order, open and count the16 challenged ballots and thereafter prepare and causeto be served upon the parties a revised tally of ballots,including therein the count of such ballots,and to pro-ceed further in accordance with the Board's Rules andRegulations.'Hall-Scott, Inc.,120 NLRB 1364;Publicker Chemical Corporation,117 NLRB 257.'There is no statutory or public policy which prohibits parties fromagreeingto includesummer students in bargaining units.SeeB. J. CarneyCompany,157 NLRB 1285, 1287.